By the Gourt,

Ramsdell, J.
Under our statute defendants brought into court to answer to an information filed therein have a right to compulsory process to compel the attendance of their witnesses, after the filing of the information, and to sufficient length of time to have such process served and returned. The affidavit of defendant, as modified by the counter affidavit, shows good grounds for a postponement of the trial to a future day in term, but is not sufficient to entitle the defendant'to a continuance until the next term.